       2:15-cr-20057-JES-JEH # 194      Page 1 of 2                                    E-FILED
                                                           Wednesday, 24 July, 2019 09:36:26 AM
                                                                  Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
                            URBANA DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                       Case No. 15-CR-20057

vs.                                           Hon. James E. Shadid,
                                              United States District Judge,
SARAH NIXON,                                  Presiding

             Defendant.

             MOTION FOR ACCESS TO SEALED TRANSCRIPTS

      Now comes the Defendant, Sarah Nixon, by her attorneys, and moves the

Court for an order granting defense counsel CM/ECF access to the sealed

transcript of the Daubert hearing in this case.

      The Court held a Daubert hearing on October 31 and November 7, 2016.

Transcripts of the hearings were prepared and docketed at ##44, 93, 136, and 137.

At the sentencing hearing, Ms. Nixon made an oral motion to seal the transcripts

on the docket, and the Court granted the motion. The transcripts are thus

currently under seal.

      Though undersigned counsel is counsel of record in this case, he does not

have access to the sealed transcripts in CM/ECF. He requested access to the

transcripts from the Clerk of Court, who advised him that he would need a

judicial order to grant him access. Ms. Nixon thus moves the Court to order the
       2:15-cr-20057-JES-JEH # 194      Page 2 of 2



Clerk to grant counsel electronic access to the transcripts located at ##44, 93, 136,

and 137 on the docket. Counsel and Ms. Nixon will continue to maintain the

transcripts under seal, as they had requested at the sentencing hearing.

      WHEREFORE, the Court should order the Clerk to grant electronic access

to documents 44, 93, 136, and 137 to attorneys Peter W. Henderson and Thomas

W. Patton.

                                       Respectfully submitted,

                                       SARAH NIXON,
                                       Defendant

                                       THOMAS W. PATTON
                                       Federal Public Defender

                                BY:     /s/ Peter W. Henderson
                                       Assistant Federal Public Defender
                                       300 West Main Street
                                       Urbana, Illinois 61801
                                       (217) 373-0666
                                       Peter_Henderson@fd.org



                            CERTIFICATE OF SERVICE

      I hereby certify that on July 24, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of

such filing to Assistant United States Attorney Gregory G. Brooker.

                                       /s/ Peter W. Henderson
                                       Assistant Federal Public Defender


                                          2
